Case 1:20-cv-11335-MLW Document 132 Filed 10/05/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

MARIE BAPTISTE,
MITCHELL MATORIN, and
JONATHAN DAPONTE,

Plaintiffs,

Vv. C.A. No. 1:20-cv-11335-MLW

MIKE KENNEALY, in his
official capacity as
Secretary of the Executive
Office of Housing and
Economic Development, and
CHARLES BAKER, in his
official capacity as Governor
of the Commonwealth of
Massachusetts,

Defendants.

eer eee ee eee eee ee ee ee ee ee ee

ORDER

 

WOLF, D.d. October 5, 2020

The court has reviewed the parties' Joint Report in Response
to the Court's September 25, 2020 Order. See Dkt. No. 131. For
the reasons stated in that report and in the September 25, 2020
Memorandum and Order, see Baptiste v. Kennealy, 2020 WL 5751572,
*39 (D. Mass. Sept. 25, 2020) (citing Farmer v. Brennan, 511 U.S.
825, 847 (1994)), it is hereby ORDERED that:

1. As agreed by the parties, defendants' obligation to
answer the Amended Complaint is STAYED until further order of the
court.

2. Plaintiffs shall, by October 9, 2020, report whether in

view of the amendments to 400 Mass. Code Regs. [C.M.R.] §5.03(2),
 

Case 1:20-cv-11335-MLW Document 132 Filed 10/05/20 Page 2 of 2

the publication of the amended regulation on the Massachusetts
government website, and the forthcoming notice of the amendment in
the Massachusetts Register, they agree that a preliminary
injunction is unnecessary and, if not, file a memorandum in support
of their position.

3. The parties shall, by October 20, 2020, confer and
report, jointly if possible, concerning how they propose this case
proceed.

4, A scheduling conference by videoconference will, if
necessary, be scheduled after the court receives the October 20,

2020 report.

Cr de te 8 OH

UNITED SQATES DISTRICT JUDGE

 
